UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-7513



JHAN P. GIBBS,

                                                Petitioner - Appellant,

             versus


DONALD F. BAUKNECHT, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:07-cv-00735-GRA)


Submitted:    January 17, 2008               Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jhan P. Gibbs, Appellant Pro Se. Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jhan P. Gibbs, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Gibbs v. Bauknecht, No. 6:07-cv-00735-GRA (D.S.C. Sept. 27,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -